663



       OFFICE OF THE ATT’ORNEY GENERAL       OF TEXAS
                         AUSTIN




            urn ham pl.? lottmr
the opiaioa of thl8 depart
mm loftor reaar, ti part,

                                           t hulla    oount~
                                           ttleorr   Salary




                        t7 Clark, Countf Sheriff,     Qountr
                        , and Dlatriot Clerk’e    Offioea



     rupport the hi&h oalarle8 paid the heada of thr
     Ia@ Oiilorr, dorr thir ooanty pessosr the authority
     to put thr ootmtf baok on thr ha Barfr?
           ‘3. Doer the raunin County Qonrdraion~r~
     Court harm the lq$al authority to lower the ralar-
     lea of thr above aaaed otfiorr lffeotirr   tan, 1,
     1945 tbur informlag all prorpeotirr    Oandldater
     &ut j    what eaah ofSf0r will gay beginning Jan. 1,
           o* + *(I
Honorable Parria          Pirtle,   pig0 a




            rwin   County had a gopulation o? 41,lbS inhabltMt0
aooordlng to tha 1930 Irodoral Census. The population oi said
oouatr  aooordlag to tho 1940 rodoral Conaua 18 41 064 lnhabltenta,
TherOforO, Art1010 39130, Vornon’a Annotated Civil Statutes,    oom-
ronlf brown as the mOf?ioor8* Salary Law* la applioablo   to aald
aouaty.
               Sootloa       61, Artlola     lb o? tho State Coaatltutlon,
prorider a

               "AU dlatrlot orrloorr at the State              of Texas
      a ndlu   lOM trOffiOob ~8 OOUUtiO8  harin6 a pOpdlatiOn
      of twenty thousand or mom.+looordlng to the thoa last
      prooodlng Federal Conaua,      ahaU horn th9 flra~ day of
      January u&d thorooftos,      aad rubuqaont to tb rlrat
      TO@W or .poOiid .O.don Of tho k&Slat            pto after
      the rdoptlckof this rwolutlon         ba oaaponaatrd on a
      loluy basis. In all ooantloa & this Stat., the oom-
      rlaaion~ra~     oourt shall bo luth o r iatoo d
                                                    dotrrmiw rhothrr
      pnolnot    oiiloora   shall be oomponaatrd on a fro basis or
      on a salary basisi     and la oouatioa hating l popalatlon
      of loaa than twrntl. thousand, looordln6 tb.tb thoa laat
      prooodlng Fodorhl Conauu       the oommlaaloner~~ oourt rhall
      alao hare the aathorlty      & dotoreino rhothor tho oounty
      orrloora ahall bo domponaated on a for basis or on a
      salart     basis.

                -All
                   fees oarnod by diatrlot,    oounty an6 preoinot
      offlooro  ahall 80 paid Into the County Troaaury whore
      oarnod for tha amouat of the propar fund, proridod the
      Wr lnourrod br the Stat*,, loantt and any munloipallt~,
      mrei8 oaao whore a paupor*a oath la filed,       ahall bo paid
      &to the Oounty Troauur~ when oollootod         and protidod
      that whore eny oitloox is oomponaatod rkoolly on a rso
      baa18 luoh fooa may bo rotainod bl auoh orflorr        or paid
      inw t?lc, Trearury of tho oounty as tho oommlaaionrra~
      oourt mar dlrrot.    AU notaries    publio   oopntr lumoyora
      au6 publie wol@mra shall     oontinuo to b ooPprnaato4 on
      a foe Paris.’


                Bootion 15 o? Artlolq          39180,   Vernon*a Annotatrb   Olvll
Statutes,      prorldo8, IlI part:
                                                                                   665
Honorable Parria          Pirtle,    page 3




                 vh0     0oamiarlonera~       court      in oountloa   having
       a population        of twenty      thousand       (%O,OOO)
       or pore         and loam than one hundrrd and
       (~g0,~0~).inhabitanta     aooordlly  to the
       Fedora1 Ginaua,    is horobf authorlead and
       Itsdutrto tit      the lalarIoa or iL1 the r0u0wing
       im,taodoriIoor8    to-wltr   i~orlft, laaoaaor-oollootor
       or.taroa,~ 00011t y Jodgr, oouaty attorney,   iaoladlng
       orImIa~1 dlatrlot    attorno~a and oounty lttoraoya
       who prrfoa the titles      of dhtrlot attorno~a, dirtriot
       olerk, oouaty olofk, troaauror, hido aad la lmaInapao-   l
       aor. &oh of said offloor                  shall       be pald in nonor a8
       annual lal4ry la twolvo (18) aqua1 laatallmenta     of not
       l~aa than the total am laraod as oomponaatloaby him
       In his 0rri0ial. oapaolty for the fiaoal   par 193s and
       not sure than the m.sxfmumaamuat allowad auoh orffoora
       uador la *lxtatlng   on hq$uat 84, 1935; ~rorfdod t+t
       in oount&ia hayi* a populstlon 0r twenty thouoand
       (ao,ooo)wxd look than thlrtprrovrn thousand fire
       hundred (a7.090).lo o o r dlng
                                    to tho last preoodlna ?odeml
       Condor aad ha*1    an aaaoaaod ralu.atloa~In oxoeaa of
       fiitqn mIlllon( 7 16,000 QOO.00) dollars,   aooordlng to
       the &at approved prooe din& tax roll of Bald oouatr
       the;lLIzieupomoUnt allowed   auoh offloor   aa salary
       my bo inoroaood 088   par (l$j oent for each one allllon
       ($~.rOOO,OOO.OO)dollars Valuation or rraotlonal part
       thoroof  and In oao~aa of raid rittoon nillion
       (#15,006,000&0)       dolXara valuation     o*or and above the
       maximum amount allowed       aaoh ofr.iscra   under laws oxiat-
       lng oa August 84, %W5$&kidprovided that oountiea               having
       a population of thirty-reran       thsuaand rim hunbrod (37,SOc
       and 1088 than sixty thouaa.nd (60,000)          aooordlng    to the
       last preoodin& Federal Census and, hatfn           an aaaerrerd
       valuation   I~~oxooaa    22 Law&y mlllloa ( #.80,000,000.CU),
       dollars,   a~~ardiag to the last prooedlng approved tax
       roll of raid oounty, tho maximum amount ollorod auoh
       or? loora as aalarlea,     may be Inorraaod one (1%) per omt
       fo rlaoh tmo aillion      ((1,000 000.00) dollars       ralaatloa
       or fraotional     part thereof, L lx o o a a or r a id twenty
       nilllm    ($~O,aoO,~OO~OO) dollars valuation         eves and above
       the m8W!a amount tiloued aaoh ortloerr             under tha laws
       lrlstlng   on August 84, 10311r +***

             Sootlon lb, Artlolo 3!318o, lupta, rpaoifioally protldoa
that   tho aalarloa of the offloors nawd therein shall bo paid In
                                                                                 666
Honorable Parr16 ‘Pirtlo,   p~go 4




twoit    equal installmanta    or not loam than the total l- earned
in oompjnration by him in hfa orfiold       oapaolty for the timal
yeal: or 1935, er,d not more than the AWAX~~UOI   amount a1lo~3d mmh
offioor    under the laws oxl6tfng on August 84, 1935~Byannl.n
County haa an as808806 valuation      in 0x0088 0r twenty nillion
do lla r   looordlng
             s        to the last prooodlng .S$protod tax roll Of
auoh ooanty,      the uuimua amount allowod~‘auoh otflort8 as ralary
nay ba lnoroaard one per aont for oaah one mlllloa       dollars or
fraotional    part thereof,  in lxooaa of the aald twenty million
dollar valuation     otor and above the maxigp amount allowed auoh
offloor under laws oxlatln(      oa huguet l%; 1938.
            It is   noted that   ~00   rorar   to   Yi6ada 0r th   County
Judge,  Coantf Clork,*oto.  For the purpoaoa 0r this opinion,               wo
la a u uthat you aean the oounty otilolal~ named in tbo firat
question aubmIttod in your lnquirr.
             In anuwor to your first ~uoatlon pu are crdtleed that
the ml&au and nsrfmum aalerloa at auoh oounty ofrloiala          are
fixed bJ statute    and that the ooaaiaslono.ra,  oourt la d~otoraining
the anount of aalarior    to be roooltod by auoh oounty offloisla
ha8 th6 A&t and authority       under Sootlon 15, Art1016 391e0,
aupra, to fix the salaries     of auoh orrlolala   In any amount
not loam than the total sun earned as oomponaatlon bf the otfi-
oor in his offioial    oapaolty for the rimoilyear of 1956, and
not more than the maximum amount      allowed auoh offloor under laws
lxLatlng on August 84, WM.        (Ill support 0r thlr statonant   846
the oa868 of laoo@dooher Count, t. Jlnklno,      140 5. 1. (Ed) 901;
and Wacogdoohos County t. Winder, 140 SW (2d) 97fi)
            In anawer to your aroond question,, you are roepottully
advieod that the oomlaslonora    ' oourt 0r Fannln County has no au-
thority whataootor  to put the oounty baok oa a fee baria in tiow
of the foregoing prorlafoaa   of the Uonatitutlon  and statutes  oltod
above.
            With roforonos to our third question,           you are advised
that It la our opinion that t ha oommi8alonora~ oourt ot Tannin
County has no legal authority    to lower tbr aalarloa oi the oounty
OfflOlal8 oi raid oounty lffootlto      January    1, 194%     ffoworor, when
the ooaml881oner8, oourt of as14 oountp aerta at Its rlrrt regular
Boasion In January 1945 to fix the ealarlea          of raid ofilolalr    the
Dourt must la view of the forogola#       rtatutory    pro?l8lona,    fix the
 lalarics oi auoh oounty offlo~ala    as required      by Sootlon 13, Artiolo
 59180, 8upra.  Stated  another way, the oomnlilelonorr,         oourt of said
Ibnorable   -Perrle   Pirtle,   pagO 5




oouaty at it8 fir88 regular meting     In January 1945 ha8 the right
and it  18 its duty to tit the salari88   of raid oounty oftioialr,
a8 herstofora  8tated,  at not 1058 than th4 total 8uIo larn8d in
oomp4n8atloa by laoh 0fri04r in hi8 orrioial     oapaolty r0r the tir-
onl rmar 19S5, and aot mr. than the rarirum urartnt allowed ruoh
OrriO8r undrr the law8 4Xi8tiZig OLLAugust 24, 1935.      The 8al.ari.08
Or ruoh OmO8r8 anned in lkotioa      15, Aftiole  59180 rhall be paid
la twelve rqual fII8talkUOIAt8 a8 provided ia raid 8tatute.      (Seotioa
lb, Artiolr Solsle);
                                                   Yours very truly



                                              8T (J2uf!adh
                                                          Ard811 William8
                                                                ii88i8tant
AWrlC?




                                                                      .?".,."...